Name: COMMISSION REGULATION (EC) No 36/95 of 10 January 1995 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: plant product;  tariff policy;  foodstuff
 Date Published: nan

 12. 1 . 95 Official Journal of the European Communities No L 8/5 COMMISSION REGULATION (EC) No 36/95 of 10 January 1995 establishing unit values for the determination of the customs value of certain perishable goods communicated to the Commission in accordance with Article 173 (2) of Regulation (EEC) No 2454/93 is that unit values set out in the Annex to this Regulation should be established in regard to the products in question, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code ('), Having regard to Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (2), as last amended by Regulation (EC) No 3254/94 (3), and in parti ­ cular Article 173 ( 1 ) thereof, Whereas Articles 173 to 177 of Regulation (EEC) No 2454/93 provide that the Commission shall periodically establish unit values for the products referred to in the classification in Annex 26 to that Regulation ; Whereas the result of applying the rules and criteria laid down in the abovementioned Articles to the elements HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 173 ( 1 ) of Regula ­ tion (EEC) No 2454/93 are hereby established as set out in the table in the Annex hereto . Article 2 This Regulation shall enter into force on 13 January 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 10 January 1995. For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 302, 19. 10 . 1992, p. 1 . (2) OJ No L 253, 11 . 10 . 1993, p. 1 . (3) OJ No L 346, 31 . 12. 1994, p. 1 . No L 8/6 Official Journal of the European Communities 12. 1 . 95 ANNEX Description Amount of unit values per 100 kg Code a) ECU Ã ¶S DM Dkr Dr Pta CN code b) Fmk FF £ Irl Lit Fl Esc c) Skr Bfr £ 1.10 New potatoes a) 54,97 722,02 104,72 411,69 16 263,16 8 969,89 0701 90 51 b) 321,50 361,46 43,66 109 576,58 117,38 10 778,83 0701 90 59 c) 506,65 2 155,53 43,19 1.30 Onions (other than seed) a) 25,25 331,68 48,10 189,13 7 471,06 4 120,64 0703 10 19 b) 147,69 166,05 20,06 50 337,89 53,92 4 951,64 c) 232,75 990,22 19,84 1.40 Garlic a) 71,13 934,19 135,49 532,68 21 042,38 11 605,85 0703 20 00 b) 415,98 467,68 56,49 141 777,62 151,87 13 946,38 c) 655,54 2 788,97 55,88 1.50 Leeks a) 22,15 290,90 42,19 165,87 6 552,42 3 613,96 ex 0703 90 00 b) 129,53 145,63 17,59 44 148,36 47,29 4 342,79 c) 204,13 868,46 17,40 1.60 Cauliflowers a) 57,81 759,28 110,12 432,94 17 102,45 9 432,80 ex 0704 10 10 b) 338,09 380,11 45,91 115 231,52 123,43 11 335,10 ex 0704 10 90 c) 532,80 2 266,77 45,42 1.70 Brussels sprouts a) 53,71 705,43 102,31 402,23 15 889,51 8 763,81 0704 20 00 b) 314,11 353,15 42,66 107 059,07 114,68 10 531,19 c) 495,01 2 106,01 42,20 1.80 White cabbages and red cabbages a) 17,14 225,12 32,65 128,36 5 070,68 2 796,72 0704 90 10 b) 100,24 112,70 13,61 34 164,82 36,60 3 360,73 c) 157,97 672,07 13,47 1.90 Sprouting broccoli or calabrese (Brassica I I I I oleracea van italica) a) 79,26 1 041,00 150,98 593,58 23 448,20 12 932,77 ex 0704 90 90 b) 463,54 521,15 62,95 157 987,37 169,23 15 540,90 \ c) 730,49 3 107,84 62,27 1.100 Chinese cabbage a) 26,19 343,92 49,88 196,10 7 746,63 4 272,63 ex 0704 90 90 b) 153,14 172,17 20,80 52 194,63 55,91 5 134,28 c) 241,33 1 026,74 20,57 1.110 Cabbage lettuce (head lettuce) a) 156,73 2 058,50 298,55 1 173,75 46 366,85 25 573,48 0705 11 10 b) 916,61 1 030,52 124,47 312 406,77 334,65 30 730,83 0705 11 90 c) 1 444,48 6 145,49 123,13 I 1.120 Endives a) 21,82 286,58 41,56 163,41 6 455,21 3 560,35 ex 0705 29 00 b) 127,61 143,47 17,33 43 493,37 46,59 4 278,36 c) 201,10 855,58 17,14 1.130 Carrots a) 16,90 221,96 32,19 126,56 4 999,68 2 757,56 ex 0706 10 00 b) 98,84 111,12 13,42 33 686,43 36,08 3 313,67 c) 155,76 662,66 13,28 1.140 Radishes a) 99,59 1 308,00 189,70 745,82 29 462,16 16 249,76 ex 0706 90 90 b) 582,43 654,81 79,09 198 507,77 212,64 19 526,82 c) 917,85 3 904,93 78,24 1.160 Peas (Pisum sativum) a) 288,48 3 788,94 549,52 2 160,45 85 344,49 47 071,47 0708 10 10 b) 1 687,15 1 896,82 229,1 1 575 027,19 615,96 56 564,28 0708 10 90 c) 2 658,77 11 311,62 226,64 \ 12. 1 . 95 Official Journal of the European Communities Mn T 8 /7 \ Description Amount of unit values per 100 kg Code CN code a) b) c) ECU Fmk Skr Ã ¶S FF Bfr DM £ Irl £ Dkr Lit Dr Fl Pta Esc 1.170 Beans : I l 1.170.1 Beans (Vigna spp., Phaseolus spp.) 0708 20 10 0708 20 90 a) b) c) 144,52 845,23 1 331,99 1 898,19 950,27 5 666,91 275,30 1 14,78 113,54 1 082,35 288 077,99 42 756,01 308,58 23 581,93 28 337,66 1.170.2 Beans (Phaseolus spp., vulgaris var. pressus Savi) 0708 20 10 0708 20 90 Com ­ a) b) c) 139,51 815,90 1 285,78 1 832,33 917,30 5 470,28 265,75 110,80 109,60 1 044,79 278 082,49 41 272,50 297,88 22 763,71 27 354,42 1.180 Broad beans ex 0708 90 00 a) b) c) 92,83 542,90 855,56 1 219,23 610,37 3 639,93 176,83 73,73 72,93 695,20 185 036,18 27 462,73 198,21 15 146,98 18 201,64 1.190 Globe artichokes 0709 10 10 a) b) c) 141,67 828,55 1 305,71 1 860,73 931,52 5 555,07 269,87 112,52 111,30 1 060,99 282 392,56 41 912,19 302,49 23 116,53 27 778,40 1.200 1.200.1 Asparagus :  green ex 0709 20 00 a) b) c) 632,88 3 701,30 5 832,86 8 312,25 4 161,27 24 815,64 1 205,55 502,63 497,20 4 739,64 1 261 505,45 187 230,35 1 351,30 103 266,27 124 091,79 1.200.2  other ex 0709 20 00 a) b) c) 166,42 973,28 1 533,79 2 185,76 1 094,23 6 525,44 317,01 132,17 130,74 1 246,32 331 721,66 49 233,53 355,33 27 154,58 32 630,80 1.210 Aubergines (egg-plants) 0709 30 00 a) b) c) 162,62 951,08 1 498,80 2 135,90 1 069,27 6 376,57 309,77 129,16 127,76 1 217,89 324 153,57 48 110,28 347,23 26 535,06 31 886,34 1.220 Ribbed celery (Apium graveolens, var. ex 0709 40 00 dulce) a) b) c) 87,52 511,82 806,57 1 149,43 575,43 3 431,54 166,70 69,50 68,75 655,40 174 442,50 25 890,44 186,86 14 279,78 17 1 59,56 1.230 Chantarelles 0709 51 30 a) b) c) 963,14 5 632,78 8 876,66 12 649,90 6 332,78 37 765,39 1 834,65 764,93 756,66 7 212,97 1 919 807,70 284 934,37 2 056,47 157 154,59 188 847,68 1.240 Sweet peppers 0709 60 10 a) b) c) 84,04 491,51 774,56 1 103,81 552,59 3 295,33 160,09 66,75 66,02 629,39 167 518,64 24 862,81 179,44 13 713,00 16 478,48 1.250 Fennel 0709 90 50 a) b) c) 73,55 430,15 677,86 966,01 483,60 2 883,95 140,10 58,41 57,78 550,82 146 605,74 21 758,96 157,04 12 001,08 14 421,32 1.270 Sweet potatoes, whole, fresh (intended for human consumption) ex 0714 20 10 a) b) c) 86,29 504,66 795,28 1 133,34 567,37 3 383,50 164,37 68,53 67,79 646,23 172 000,53 25 528,01 184,24 14 079,89 16 919,35 2.10 Chestnuts (Castanea spp.), fresh ex 0802 40 00 a) b) c) 83,78 489,97 772,15 1 100,37 550,87 3 285,07 159,59 66,54 65,82 627,43 166 997,00 24 785,39 178,88 13 670,30 16 427,16 2.30 Pineapples, fresh ex 0804 30 00 a) b) c) 61,50 359,65 566,76 807,68 404,34 2 411,27 117,14 48,84 48,31 460,54 122 577,35 18 192,71 131,30 10 034,13 12 057,69 2.40 Avocados, fresh ex 0804 40 10 ex 0804 40 90 a) b) c) 108,08 632,09 996,1 1 1 419,54 710,65 4 237,93 205,88 85,84 84,91 809,42 215 435,50 31 974,55 230,77 17 635,45 21 191,96 No L 8/8 Official Journal of the European Communities 12. 1 . ^5 Description Amount of unit values per 100 kg Code a) ECU Ã ¶S DM Dkr Dr Pta CN code b) Fmk FF £ Irl Lit Fl Esc c) Skr Bfr £ I I Il 2.50 Guavas and mangoes, fresh a) 116,47 1 529,78 221,87 872,28 34 457,70 19 005,03 ex 0804 50 00 b) 681,18 765,84 92,50 232 166,29 248,69 22 837,74 c) 1 073,47 4 567,05 91,50 \ 2.60 Sweet oranges, fresh : I I 2.60.1  Sanguines and semi-sanguines a) 25,96 340,96 49,45 194,41 7 679,98 4 235,87 0805 10 01 b) 151,82 170,69 20,62 51 745,55 55,43 5 090,11 0805 10 11 c) 239,26 1 017,91 20,39||IIII 0805 10 21 I I II ||IIII 0805 10 32 | I I IIII 0805 10 42 \ I I 0805 10 51 I I I l l 2.60.2  Navels, Navelines, Navelates, Salustianas, I I I I I l Vernas, Valencia lates, Maltese, I I l I Shamoutis, Ovalis, Trovita and Hamlins a) 34,45 452,53 65,63 258,03 10 193,10 5 621,97 0805 10 05 b) 201,50 226,55 27,36 68 678,26 73,57 6 755,74 0805 10 15 c) 317,55 1 351,00 27,07 I 0805 10 25 l I 0805 10 34 I I 0805 10 44 I I 0805 10 55 \ l 2.60.3  Others a) 22,94 301,29 43,70 171,80 6 786,55 3 743,10 0805 10 09 b) 134,16 150,83 18,22 45 725,84 48,98 4 497,96 0805 10 19 c) 211,42 899,49 18,02 l 0805 10 29 l 0805 10 36 0805 10 46 0805 10 59 I l 2.70 Mandarins (including tangerines and satsu ­ mas), fresh ; clementines, wilkings and similar citrus hybrids, fresh : 2.70.1  Clementines a) 77,36 1 016,08 147,37 579,37 22 886,93 12 623,21 ex 0805 20 1 1 b) 452,44 508,67 61,44 154 205,72 165,18 15 168,91 i ex 0805 20 21 c) 713,00 3 033,45 60,78 ex 0805 20 31 l 2.70.2  Monreales and Satsumas a) 48,09 631,61 91,60 360,14 14 226,81 7 846,75 ex 0805 20 13 b) 281,25 316,20 38,19 95 856,24 102,68 9 429,19 ex 0805 20 23 c) 443,21 1 885,63 37,78 ex 0805 20 33 2.70.3  Mandarines and wilkings a) 50,74 666,42 96,65 379,99 15 010,87 8 279,20 ex 0805 20 15 b) 296,75 333,62 40,30 101 139,03 108,34 9 948,85 ex 0805 20 25 c) 467,64 1 989,55 39,86 ex 0805 20 35 2.70.4  Tangerines and others a) 63,76 837,37 121,45 477,47 18 861,51 10 403,00 ex 0805 20 17 b) 372,87 419,20 50,64 127 083,56 136,13 12 500,96 ex 0805 20 19 c) 587,60 2 499,92 50,09 \ ex 0805 20 27 ex 0805 20 29 ex 0805 20 37 ex 0805 20 39 l 2.80 Lemons (Citrus limon, Citrus limonum), fresh a) 39,33 516,59 74,92 294,56 11 635,94 6 417,76 ex 0805 30 20 b) 230,03 258,61 31,24 78 399,69 83,98 7 712,02 ex 0805 30 30 c) 362,50 1 542,24 30,90 ex 0805 30 40 \ l 2.85 Limes (Citrus aurantifolia), fresh a) 151,29 1 986,99 288,18 1 132,98 44 756,12 24 685,09 ex 0805 30 90 b) 884,77 994,72 120,15 301 554,16 323,02 29 663,28 \ c) 1 394,30 5 932,01 118,85 ---- l 12 . 1 . 95 Official Journal of the European Communities No L 8/9 Description Amount of unit values per 100 kg Code a) ECU Ã ¶S DM Dkr Dr Pta CN code b) Fmk FF £ Irl Lit Fl Esc l c) Skr Bfr £ 2.90 Grapefruit, fresh : 2.90.1  white a) 34,81 457,19 66,31 260,69 10 298,13 5 679,90 ex 0805 40 10 b) 203,58 228,88 27,65 69 385,88 74,33 6 825,35 ex 0805 40 90 c) 320,82 1 364,92 27,35 2.90.2  pink a) 43,40 570,08 82,68 325,06 12 840,83 7 082,32 ex 0805 40 10 b) 253,85 285,39 34,47 86 517,92 92,68 8 510,60 ex 0805 40 90 c) 400,04 1 701,93 34,10 2.100 Table grapes a) 299,59 3 934,85 570,68 2 243,65 88 631,03 48 884,14 0806 10 21 b) 1 752,12 1 969,86 237,94 597 170,94 639,68 58 742,52 0806 10 29 c) 2 761,15 1 1 747,22 235,36 0806 10 30 0806 10 61 0806 10 69 2.110 Water-melons a) 72,73 955,23 138,54 544,67 21 516,25 1 1 867,22 0807 10 10 b) 425,35 478,21 57,76 144 970,46 155,29 14 260,46 \ c) 670,30 2 851,78 57,14 \ 2.120 Melons (other than water-melons) : 2.120.1  Amarillo, Cuper, Honey Dew (including Cantalene), Onteniente, Piel de Sapo (in ­ i cluding Verde Liso), Rochet, Tendrai, \ Futuro a) 49,72 652,99 94,71 372,34 14 708,41 8 112,37 ex 0807 10 90 b) 290,77 326,90 39,49 99 101,10 106,16 9 748,38 I c) 458,22 1 949,46 39,06 2.120.2  other a) 151,30 1 987,1 1 288,20 1 133,05 44 758,99 24 686,67 ex 0807 10 90 b) 884,83 994,79 120,16 301 573,50 323,04 29 665,19 \ c) 1 394,39 5 932,39 118,86 \ 2.130 Apples a) 67,89 891,61 129,31 508,40 20 083,18 11 076,81 0808 10 10 b) 397,02 446,36 53,91 135 314,81 144,95 13 310,65 0808 10 51 c) 625,66 2 661,84 53,33 0808 10 53 0808 10 59 0808 10 61 0808 10 63 0808 10 69 L 2.140 Pears 2.140.1 Pears  Nashi (Pyrus pyrifolia) a) 126,43 1 660,57 240,84 946,86 37 403,84 20 629,96 0808 20 10 b) 739,43 831,32 100,41 252 016,57 269,96 24 790,37 0808 20 31 c) 1 165,26 4 957,53 99,33 0808 20 37 0808 20 41 2.140.2 Other a) 79,81 1 048,18 152,02 597,67 23 609,82 13 021,91 0808 20 10 b) 466,74 524,74 63,38 159 076,30 170,40 15 648,02 0808 20 31 c) 735,53 3 129,26 62,70 I 0808 20 37 0808 20 41 2.150 Apricots a) 251,37 3 301,50 478,82 1 882,51 74 364,99 41 015,76 0809 10 10 b) 1 470,10 1 652,79 199,64 501 050,39 536,72 49 287,33 0809 10 50 c) 2 316,72 9 856,39 197,48 2.160 Cherries a) 111,12 1 459,42 211,66 832,16 32 872,92 18 130,95 0809 20 1 1 b) 649,85 730,61 88,25 221 488,49 237,25 21 787,38 0809 20 19 c) 1 024,10 4 357,00 87,30 , 0809 20 21 0809 20 29 0809 20 71 0809 20 79 I \ No L 8/ 10 Official Journal of the European Communities 12. 1 . 95 Description Amount of unit values per 100 kg Code I a) ECU Ã ¶S DM Dkr Dr Pta CN code b) Frnk FF £ Irl Lit Fl Esc I c) Skr Bfr £ I L 2.170 Peaches a) 157,43 2 067,69 299,88 1 179,00 46 573,99 25 687,73 ex 0809 30 19 b) 920,71 1 035,13 125,03 313 802,47 336,14 30 868,13 I ex 0809 30 59 c) 1 450,94 6 172,95 123,68 2.180 Nectarines a) 158,36 2 079,84 301,64 1 185,93 46 847,70 25 838,69 ex 0809 30 1 1 b) 926,12 1 041,21 125,77 315 646,65 338,12 31 049,54 ex 0809 30 51 c) 1 459,46 6 209,23 124,41 2.190 Plums a) 148,80 1 954,29 283,44 1 114,33 44 019,60 24 278,86 0809 40 10 b) 870,21 978,35 118,17 296 591,69 317,70 29 175,14 0809 40 40 c) 1 371,36 5 834,39 116,90 2.200 Strawberries a) 547,82 7 195,06 1 043,52 4 102,62 162 066,05 89 386,98 0810 10 10 b) 3 203,83 3 601,98 435,08 1 091 955,46 1 169,69 107 413,49 0810 10 90 c) 5 048,90 21 480,34 430,37 2.205 Raspberries a) 1 197,27 15 724,93 2 280,63 8 966,35 354 198,36 195 356,91 0810 20 10 b) 7 002,04 7 872,20 950,87 2 386 488,96 2 556,37 234 754,19 c) 1 1 034,47 46 945,69 940,59 2.210 Fruit of the species Vaccinium myrtillus a) 194,02 2 548,26 369,58 1 453,02 57 398,68 31 658,05 0810 40 30 b) 1 134,70 1 275,71 154,09 386 736,19 414,27 38 042,47 c) 1 788,16 7 607,66 152,43 2.220 Kiwi fruit (Actinidia chinensis Planch.) a) 95,68 1 256,62 182,25 716,52 28 304,90 15 611,47 0810 90 10 b) 559,55 629,09 75,99 190 710,45 204,29 18 759,81 c) 881,79 3 751,55 75,17 2.230 Pomegranates a) 92,50 1 214,90 176,20 692,74 27 365,20 15 093,18 ex 0810 90 80 b) 540,97 608,20 73,46 184 379,00 197,50 18 137,00 c) 852,52 3 627,00 72,67 2.240 Khakis (including Sharon fruit) a) 115,08 1 511,43 219,21 861,82 34 044,41 18 777,08 ex 0810 90 85 b) 673,01 756,65 91,39 229 381,68 245,71 22 563,82 c) 1 060,60 4 512,27 90,41 2.250 Lychees a) 246,43 3 236,64 469,42 1 845,53 72 904,08 40 210,00 ex 0810 90 30 b) 1 441,22 1 620,32 195,72 491 207,18 526,17 48 319,08 c) 2 271,21 9 662,76 193,60